Case: 12-13541    Date Filed: 03/06/2013   Page: 1 of 3

                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 12-13541
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 1:11-cr-20652-PAS-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

JOSE MURPHY,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                 (March 6, 2013)

Before DUBINA, Chief Judge, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:

      Appellant Jose Murphy appeals his 110-month sentence, imposed after

pleading guilty to one count of carjacking, in violation of 18 U.S.C. § 2119(1). On
              Case: 12-13541     Date Filed: 03/06/2013    Page: 2 of 3

appeal, Murphy argues that the district court plainly erred by applying to his

sentence a six-level enhancement for use of a firearm, pursuant to U.S.S.G. §

2B3.1(b)(2(B), because the BB gun he contended that he used during the

commission of the carjacking does not meet the Guidelines definition of a firearm.

At sentencing, Murphy admitted that he used a BB gun during the carjacking

offense, and expressly withdrew his original objection to the enhancement.

      We typically review de novo the district court’s application and

interpretation of the sentencing guidelines and reviews its factual findings for clear

error. United States v. Wilks, 464 F.3d 1240, 1242 (11th Cir. 2006). “Facts

contained in a PSI are undisputed and deemed to have been admitted unless a party

objects to them before the sentencing court with specificity and clarity.” United

States v. Beckles, 565 F.3d 832, 844 (11th Cir. 2009) (internal quotation marks

omitted). The invited-error doctrine “is implicated when a party induces or invites

the district court into making an error,” and “a party may not challenge as error a

ruling or other trial proceeding invited by that party.” United States v. Love, 449

F.3d 1154, 1157 (11th Cir. 2006) (internal quotation marks omitted). Where the

invited-error doctrine applies, “it precludes a court from invoking the plain error

rule and reversing.” Id. (internal quotation marks omitted).

      Because our review of the record persuades us that Murphy invited the error

of which he complains by withdrawing his original objection to the firearm


                                          2
                Case: 12-13541        Date Filed: 03/06/2013       Page: 3 of 3

enhancement and stating that he was not objecting to the enhancement because he

had a firearm during the carjacking, we affirm his sentence.1

       AFFIRMED.




1
 Even if we concluded that the invited error doctrine did not apply, we would still hold that the
district court did not plainly err in applying the enhancement.
                                                3